Title: To John Adams from Benjamin Stoddert, 9 October 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 9th. October 1798.

Col Pickering thinking that cases might occur, to make, it necessary to shew that it was your pleasure he should execute the duties of my Office in the absence you have done me the favor & honor to permit—I have taken the liberty to enclose a paper to that effect. He does not think it necessary that I should remain here, ‘till he receives this paper.
Mr Pennock, the Navy Agent at Norfolk, writes me the 29 Septer that Nicholson & his Crew had got over their apprehensions of a contagious Fever—and would proceed to sea that Day in pursuance of his Instructions recd. at New-port, to guard the Southern Coast; which, from his unnecessary & improper detention at Norfolk, has been too long without adequate protection.
I have the honor to be / with the highest respect & esteem / sir yr most obed servt.
Ben Stoddert